


Exhibit 10.16
ACHAOGEN
7000 Shoreline Court, Suite 371 South San Francisco, CA 94080
(650) 800-3636
www.achaogen.com




May 13, 2014




Zeryn Sarpangal
[Address]
Dear Zeryn:
I am pleased to offer you a position with Achaogen, Inc. (the "Company"), as
Senior Director, FP&A and Operations reporting directly to me. Your position
with the Company pursuant to the terms and conditions of this letter will
commence no later than May 19, 2014 (the "Start Date"). You will have duties and
responsibilities, consistent with your position within the Company, as will
reasonably be assigned to you by me. You agree to perform your duties faithfully
and to the best of your abilities and to devote your full business efforts and
time to the Company. Furthermore, while employed by the Company, you agree to
not actively engage in any other employment, occupation or consulting activity
for any direct or indirect remuneration without prior approval of the CEO and
Board of Directors.
The Company reserves the right to conduct background and credit investigations
and reference checks on all of its potential employees. Your job offer,
therefore, is contingent upon a clearance of such a background investigation and
reference check.
Salary. You will be employed as a part-time employee of the Company working
approximately twenty-five (25) hours per week. While employed by the Company,
you will receive as compensation for your services a base salary at the
annualized rate of one hundred thirty eight thousand dollars ($138,000). Your
salary will be paid periodically in accordance with the Company's normal payroll
practices and will be subject to annual review and the usual, required
withholding.
Stock Option. Subject to approval by the Board of Directors, you will be granted
a stock option to purchase seventeen thousand one hundred sixty (17,160) shares
of the Company's common stock at an exercise price equal to the fair market
value per share on the date of grant (the "Option"). Subject to your continued
service with the Company through each vesting date, the Option will vest in
accordance with the following vesting schedule:
•1/4th of the shares subject to the Option will vest on the first anniversary of
your employment start date (such start date, the "Vesting Commencement Date");
and
•1/48th of the shares subject to the Option will vest on each of the next 36
months thereafter on the same day of the month as the Vesting Commencement Date.
The Option will be subject to the terms and conditions of the equity incentive
plan pursuant to which it is granted and the applicable option agreement between
you and the Company, both of which are incorporated herein by reference.
Employee Benefit Plans. As a part-time employee working less than thirty (30)
hours per week, you will not be eligible to receive Company sponsored benefits
with the exception of Paid Time Off, which you will accrue on a pro-rated basis.
At-Will Employment. You should understand that your employment with the Company
is "at­ will" and is for no specified period. As a result, you are free to
resign at any time, for any reason, with or without cause. Similarly, the
Company is free to conclude its employment relationship with you at any time,
for any reason, with or without cause. This is the full and complete agreement
between us on this term. Although your job duties, title, compensation and
benefits, as well as the Company's personnel policies and procedures, may change
from time-to-time, the "at­ will" nature of your employment may only be changed
in an express writing signed by you and the CEO.
Confidential Information/Arbitration. You will be required to sign and comply
with the attached At-Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement (the "Confidentiality Agreement") as a
condition




--------------------------------------------------------------------------------




of your employment. The Confidentiality Agreement requires, among other things,
the assignment of patent rights to any invention made during your employment at
the Company and non-disclosure of Company proprietary information. We also ask
that you disclose to the Company any and all agreements relating to your prior
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. It is the Company's understanding
that any such agreements will not prevent you from performing the duties of your
position and you represent that such is the case. You further agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.
Federal Immigration. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
Arbitration of Disputes. In the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree that (i)
any and all disputes between you and the Company shall be fully and finally
resolved by binding arbitration, (ii) you are waiving any and all rights to a
jury trial but all court remedies will be available in arbitration, (iii) all
disputes shall be resolved by a neutral arbitrator who shall issue a written
opinion, (iv) the arbitration shall provide for adequate discovery, and (v) the
Company shall be responsible for the
arbitrator's fees and costs to the extent they exceed any fee or cost that the
Company would be required to bear if the action were brought in an applicable
federal or state court. Please note that we must receive your signed Agreement
before your first day of employment.
Governing Laws. This letter will be governed by the laws of the state of
California, with the exception of its conflict of laws provisions.
This offer letter, the Confidentiality Agreement or existing confidential
information agreement , as applicable, between you and the Company, as well as
the equity incentive plan and stock option agreement related to the Option,
represent the entire agreement and understanding between you and the Company
concerning your employment relationship with the Company, and supersede in their
entirety any and all prior representations    or agreements and any
representations made during your recruitment, interviews or pre-employment
negotiations whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by the Board (or its authorized designee) and you.
To confirm your acceptance and agreement to the terms set forth in this offer
letter please sign, date, and return this letter to me. Please call Karin Dun,
HR, at (650) 741-1182 if you have any questions.
I am excited to welcome you to the Company, and I look forward to your
participation in the Company's future success.
Sincerely,    
/s/ Derek Bertocci
Derek Bertocci
Chief Financial Officer
Achaogen , Inc.








Accepted and agreed to this 13 day of May, 2014


/s/ Zeryn M. Sarpangal
Applicant Signature


Enclosures: Duplicate Original Letter
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement






--------------------------------------------------------------------------------




ACHAOGEN, INC.
AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT,
AND ARBITRATION AGREEMENT


As a condition of my employment with Achaogen, Inc., its subsidiaries,
affiliates, successors or assigns (together the "Company"), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following:
1.
At-Will Employment.

I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES "AT-WILL" EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS
OBTAINED IN WRITING AND SIGNED BY THE PRESIDENT OF THE COMPANY. I ACKNOWLEDGE
THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT
GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR
MYSELF, WITH OR WITHOUT NOTICE.
2.
Confidential Information.

A.
Company Information. I agree at all times during the term of my employment and
thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company, except under a non-disclosure agreement
duly authorized and executed by the Company. I understand that "Confidential
Information" means any non-public information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding Company's products or services and markets
therefor, customer lists and customers (including, but not limited to, customers
of the Company on whom I called or with whom I became acquainted during the term
of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information. I further understand that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
mine or of others who were under confidentiality obligations as to the item or
items involved or improvements or new versions thereof.

B.
Former Employer Information. I agree that I will not, during my employment with
the Company, improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
I will not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

C.
Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.

3.
Inventions.

A.
Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets made by me prior to my employment with the
Company (collectively referred to as "Prior Inventions"), which belong to me,
which relate to the Company's proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license to





--------------------------------------------------------------------------------




make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.
B.
Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as "Inventions"), except as provided in Section 3.F
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectible by copyright
are "works made for hire," as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any invention developed by me solely or jointly with
others is within the Company's sole discretion and for the Company's sole
benefit and that no royalty will be due to me as a result of the Company's
efforts to commercialize or market any such invention.

C.
Inventions Assigned to the United States. I agree to assign to the United States
government all my right, title, and interest in and to any and all Inventions
whenever such full title is required to be in the United States by a contract
between the Company and the United States or any of its agencies.

D.
Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

E.
Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

F.
Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under the provisions of California Labor Code Section 2870
(attached hereto as Exhibit B). I will advise the Company promptly in writing of
any inventions that I believe meet the criteria in California Labor Code Section
2870 and not otherwise disclosed on Exhibit A.

4.
Conflicting Employment. I agree that, during the term of my employment with the
Company, I will not engage in any other employment, occupation or consulting
directly related to the business in which the Company is now involved or becomes
involved during the term of my employment, nor will I engage in any other
activities that conflict with my obligations to the Company.

5.
Returning Company Documents. I agree that, at the time of leaving the employ of
the Company, I will deliver to the Company (and will not keep in my possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings blueprints,
sketches,





--------------------------------------------------------------------------------




materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by me pursuant to my employment with the Company
or otherwise belonging to the Company, its successors or assigns, including,
without limitation, those records maintained pursuant to Section 3.D. In the
event of the termination of my employment, I agree to sign and deliver the
"Termination Certification" attached hereto as Exhibit C.
6.
Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

7.
Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without cause, I shall not directly or indirectly
solicit, induce, recruit or encourage any of the Company's employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage or take away employees of the Company, either for myself or
for any other person or entity.

8.
Conflict of Interest Guidelines. I agree to diligently adhere to the Conflict of
Interest Guidelines attached as Exhibit D hereto.

9.
Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.

10.
Arbitration and Equitable Relief.

A.
Arbitration. IN CONSIDERATION OF MY EMPLOYMENT WITH THE COMPANY, ITS PROMISE TO
ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND MY RECEIPT OF THE COMPENSATION,
PAY RAISES AND OTHER BENEFITS PAID TO ME BY THE COMPANY, AT PRESENT AND IN THE
FUTURE, I AGREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT
OF, RELATING TO, OR RESULTING FROM MY EMPLOYMENT WITH THE COMPANY OR THE
TERMINATION OF MY EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS
AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RULES
SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH 1294.2,
INCLUDING SECTION 1283.05 (THE "RULES") AND PURSUANT TO CALIFORNIA LAW. DISPUTES
WHICH I AGREE TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY
JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT,
DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS. I FURTHER
UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH ME.

B.
Procedure. I AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION ("AAA") AND THAT THE NEUTRAL ARBITRATOR WILL BE SELECTED
IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES. I AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY
ARBITRATION HEARING. I ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO
AWARD ANY REMEDIES, INCLUDING ATTORNEYS' FEES AND COSTS, AVAILABLE UNDER
APPLICABLE LAW. I UNDERSTAND THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR
HEARING FEES CHARGED BY THE ARBITRATOR OR AAA EXCEPT THAT I SHALL PAY THE FIRST
$125.00 OF ANY FILING FEES





--------------------------------------------------------------------------------




ASSOCIATED WITH ANY ARBITRATION I INITIATE. I AGREE THAT THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND
THAT TO THE EXTENT THAT THE AAA'S NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE. I
AGREE THAT THE DECISION OF THE ARBITRATOR SHALL BE IN WRITING.
C.
Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION SHALL BE
THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN ME AND THE COMPANY.
ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS AGREEMENT, NEITHER I
NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT
ARE SUBJECT TO ARBITRATION.

NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR
REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER
OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE
COMPANY HAS NOT ADOPTED.
D.
Availability of Injunctive Relief. BOTH PARTIES AGREE THAT ANY PARTY MAY
PETITION A COURT FOR INJUNCTIVE RELIEF AS PERMITTED BY THE RULES INCLUDING, BUT
NOT LIMITED TO, WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF THE AT-WILL
EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT AND ARBITRATION
AGREEMENT BETWEEN ME AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING TRADE
SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870. BOTH
PARTIES UNDERSTAND THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN
INJUNCTION. IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS FEES.

E.
Administrative Relief. I UNDERSTAND THAT THIS AGREEMENT DOES NOT PROHIBIT ME
FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL
ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS' COMPENSATION BOARD. THIS
AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM PURSUING COURT ACTION REGARDING ANY
SUCH CLAIM.

F.
Voluntary Nature of Agreement. I ACKNOWLEDGE AND AGREE THAT I AM EXECUTING THIS
AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE COMPANY
OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ THIS
AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME TO UNDERSTAND THE
TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND
IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL. FINALLY, I AGREE THAT
I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF MY
CHOICE BEFORE SIGNING THIS AGREEMENT.

11.
General Provisions.

A.
Governing Law; Consent to Personal Jurisdiction. This Agreement will be governed
by the laws of the State of California. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in California for
any lawsuit filed there against me by the Company arising from or relating to
this Agreement.

B.
Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions or representations between us including,
but not limited to, any representations made during my interview(s) or
relocation negotiations, whether written or oral. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the President of the Company and
me. Any subsequent change or changes in my duties, salary or compensation will
not affect the validity or scope of this Agreement.





--------------------------------------------------------------------------------




C.
Severability. If one or more of the provisions in this Agreement are deemed void
by law, then the remaining provisions will continue in full force and effect.

D.
Successors and Assigns. This Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns.



Date: 5/13/2014                    /s/ Zeryn M Sarpangal
Signature
Zeryn Sarpangal
Name of Employee (typed or printed)


Witness:
/s/ Karin Dun    
Signature


Karin Dun
Name (typed or printed)










--------------------------------------------------------------------------------






Exhibit A


LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP




Title
 
Date
 
Identifying Number or Brief Description





X     No inventions or improvements
Additional Sheets Attached








Signature of Employee: /s/ Zeryn M Sarpangal    
Print Name of Employee: Zeryn M Sarpangal     
Date: 5/13/2014    






--------------------------------------------------------------------------------






Exhibit B


CALIFORNIA LABOR CODE SECTION 2870 INVENTION ON OWN TIME-EXEMPTION FROM
AGREEMENT


"(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or


(2)
Result from any work performed by the employee for the employer.



(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable."




--------------------------------------------------------------------------------






Exhibit C


ACHAOGEN, INC.
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Achaogen, Inc., its subsidiaries, affiliates, successors or
assigns (together, the "Company").
I further certify that I have complied with all the terms of the Company's
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others) covered by that agreement.
I further agree that, in compliance with the Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.
I further agree that for twelve (12) months from this date, I will not solicit,
induce, recruit or encourage any of the Company's employees to leave their
employment.


Date:



(Employee's Signature)



(Type/Print Employee's Name)




--------------------------------------------------------------------------------






Exhibit D


ACHAOGEN, INC.
CONFLICT OF INTEREST GUIDELINES
It is the policy of Achaogen, Inc. to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President and written approval
for continuation must be obtained.
1.Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The Employment, Confidential Information, Invention Assignment and
Arbitration Agreement elaborates on this principle and is a binding agreement.)
2.Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
3.Participating in civic or professional organizations that might involve
divulging confidential information of the Company.
4.Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.
5.
Initiating or approving any form of personal or social harassment of employees.

6.Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
7.
Borrowing from or lending to employees, customers or suppliers.

8.
Acquiring real estate of interest to the Company.

9.Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.
10.Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.
11.
Making any unlawful agreement with distributors with respect to prices.

12.Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.
13.
Engaging in any conduct which is not in the best interest of the Company.

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.


